DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the following communication: an amendment filed on 01/25/2021.
	Claims 1-13, 15-18 are currently pending and presented for examination.

Response to Remarks
Applicant’s remarks filed on 01/25/2021 with respect to prior art rejection have been considered and they are persuasive. The prior art rejection is withdrawn. Claims 1-13, 15-18 are allowed.

Allowable Subject Matter

1.	Claims 1-13, 15-18 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
        Regarding claim 1, prior art on record Banerjee et al. (US Pub. No.: US 2015/0206218 A1) discloses a method (Para 17; Fig. 1; a system 100 for an augmented reality based mobile application for home buyers), comprising:
           obtaining a current physical location of a mobile device (Para 19, 31, 34, 36; client 110 may include a smartphone, personal digital assistant (PDA)  or any other 
         acquiring metadata for the mobile device, wherein acquiring further includes obtaining with the metadata, mobile device settings and camera settings for the mobile device and a camera that captures an image of an object (Fig. 4; Para 36-37; Augmented reality application 210 may also determine an orientation of client 110. The orientation may include both a vertical orientation and a horizontal orientation. Augmented reality application 210 may determine the vertical orientation of client 110 using a gyroscope of client 110; wherein the orientation of client device 110 can be considered as setting of the device and camera), wherein acquiring further includes discovering the camera settings in real time as the mobile device is operated ,
recording the current physical location as part of the metadata (Fig. 4;  Para 39,50; Augmented reality application 210 may display the image of property 323 and the surrounding area in real time on client 110. Augmented reality application 210 may display address information over the image of property 323 and the area that surrounds property 323; therefore the address information is recorded with the image and displayed on display screen 400) ; 
transmitting the image with the metadata to a network service for processing, wherein transmitting further includes transacting with the network service in a 
 determining the actual physical location of an object associated with the image by calculating a distance offset from the current physical location of the mobile device when the image was taken to the object represented in the image (Fig.3A, Fig. 3B; Para 40-42; Augmented reality application 210 may also dynamically determine correction factor 335, in some embodiments. For example, augmented reality application 210 may be able to use a range finder feature of camera 230 to determine a distance from client 110 to property 322 and property 323 and use this distance as correction factor 335) using:
 the metadata, cartographic map data, public network data sources available for the current physical location, private network data sources (Para 21, 23, 24, 28, 43, 47, Figs.1, 6; After determining the approximate latitude and approximate longitude of the property user 105 is viewing, augmented reality application 210 may use the approximate latitude and approximate longitude to determine an address of the property user 105 is viewing. After receiving the addresses of all properties within radius 336, augmented reality application 210 may display the addresses of those properties being 
wherein purchasing further includes purchasing the object that is located at the actual physical location (Fig. 4; Para 46; the information displayed about the property on the display screen is the actual property at the location that the user is viewing for purchasing); and

        Prior art on record  Bacco et al.  (US Pub. No.: US 2015/0221151 A1) discloses verifying information that is unique to a user who operates the mobile device (Fig. 1B, 5B,6; Para 22, 66, 70-71; verify the identity of the user 110 as actually being the person currently interacting with the system and possessing the device 112. The biometric data stored in the biometric data store 226 may be facial 
image data as described above, or any other suitable type of biometric information, such as fingerprint data, iris scan data, a password, a palm vein pattern, a DNA sequence, a retinal pattern, a voice print, and/or the like.  At block 542, the authentication control engine 208 verifies that the biometric data matches the user 110. If the entire set of encrypted biometric database row identifiers has been processed without any errors, then the method 500 proceeds to block 546, where the authentication control engine 208 provides access to the requested computing resource. )  in order to verify the user by using the information as additional information provided by the user that is in addition to a user identifier and password combination provided by the user during a login to the network service.
Prior art on record Balasubramanian et al.  (US Pub. No.: US 2018/0101971 A1) discloses obtaining the camera settings comprising a zoom level for current zooming, and a pixel density of the image (Fig. 3 ; Para 32,33; metadata associated with the first image(s) and/or camera may be obtained (e.g., by the user computing device 102). when bits per pixel, digital zoom ratio, pixel height, pixel width, resolution values).
	However, none of the prior art discloses wherein acquiring further includes discovering the camera settings in real time as the mobile device is operated by processing an Application programming Interface (API) associated with a camera driver on the mobile device and obtaining through the API the camera settings comprising a panning level for current panning in combination of other limitation in the claim.
	Claims 2-10 are allowed as dependent from claim 1. 
Regarding claim 11, prior art on record Banerjee et al. discloses a method, comprising:
       receiving an image with metadata from a mobile application processing on a mobile device (Fig. 4;  Para 39,46,50; Augmented reality application 210 may display the image of property 323 and the surrounding area in real time on client 110. Augmented reality application 210 may display address information over the image of property 323 and the area that surrounds property 323; therefore the address information is recorded with the image and displayed on display screen 400), wherein the metadata includes a physical location of the mobile device when the image was 




calculating an object physical location for an object identified in the image by determining the actual physical location of the object by calculating a distance offset from the physical location of the camera when the image was taken to the object  (Fig.3A, Fig. 3B; Para 40-42; Augmented reality application 210 may also dynamically determine correction factor 335, in some embodiments. For example, augmented reality application 210 may be able to use a range finder feature of camera 230 to determine a distance from client 110 to property 322 and property 323 and use this distance as correction factor 335) based on the compass setting, the gyroscope setting, the camera settings, and cartographic map data associated with the object physical location (Para 31, 34,36, 37; Augmented reality application 210 may determine the vertical orientation of client 110 using a gyroscope of client 110. The vertical orientation may comprise an angle which camera 230 is pointed up or down from the vertical plane. Augmented reality application 210 may determine the horizontal orientation of client 110 using a compass or magnetometer of client 110. Angle 345 may be an angle that camera 230 is rotated away from a reference direction 395. User 105 may point camera 230 toward a property to view the property on the screen of client 110. Augmented reality application 210 may determine a position of camera 230. The position of camera 230 may include a latitude and longitude as well as an orientation of the direction in which camera 230 is pointed. Augmented reality application 210 may use GPS or wireless signal triangulation to determine the latitude and longitude of client 110);

transacting, by the mobile application, with a network service in a transaction and purchasing the object that is located at the object physical location after verifying, by the network service, information that is unique to a user who operates the mobile device in order to verify the user by using a user identifier and password combination  application 162 facilitates determining information provide to client 110.  For example, application 162 may interact with client 110, location service 140, and/or network storage 150 to determine a real estate property that user 105 views through a camera of client 110 and to provide information about the real estate property to client 110.  Data 164 may include data associated with user 105 such as a password for accessing an application. Since the information is provided through network and the application, and password is required from user to obtain access; therefore, user identification is verified through password in order to obtain related estate information); and
receiving, by the mobile application, a decision for the transaction (Para 46; retrieve current mortgage rates from server 130 to provide up-to-date mortgage information, allow user to apply for a loan to see if user 105 may be able to purchase the property being viewed by user 105.).
  Bacco et al.  discloses verify the user by using the information as additional information provided by the user that is in addition to a user identifier and password combination provided by the user during a login to the network service (Fig. 1B, 5B,6; Para 22, 66, 70-71; verify the identity of the user 110 as actually being the person currently interacting with the system and possessing the device 112. The biometric data stored in the biometric data store 226 may be facial image data as described above, or any other suitable type of biometric information, such as fingerprint data, iris scan data, a password, a palm vein pattern, a DNA sequence, a retinal pattern, a voice print, and/or the like.  At block 542, the authentication control engine 208 verifies that the biometric data matches the user 110. If the entire set of encrypted biometric database row identifiers has been processed without any errors, then the method 500 proceeds to block 546, where the authentication control engine 208 provides access to the requested computing resource. ) .
Prior art on record Balasubramanian et al. discloses obtaining the camera settings comprising a zoom level for current zooming, and a pixel density of the image (Fig. 3 ; Para 32,33; metadata associated with the first image(s) and/or camera may be obtained (e.g., by the user computing device 102). when the user takes the digital picture of the scenic background, not only may the digital picture be written to a storage device (e.g., flash memory), but metadata concerning the digital picture may also be stored to the storage device; therefore the metadata is obtained while the image is taken in real time.  The metadata associated with the image can include direction and/or angle of the photograph taken (e.g., as measured by a gyroscope, accelerometer, and/or bits per pixel, digital zoom ratio, pixel height, pixel width, resolution values).
	However, none of the prior art discloses “camera settings in use by the camera when the image was taken, wherein receiving further includes discovering the camera settings in real time as the mobile device is operated by processing an Application Programming Interface (API) associated with a camera driver on the mobile device and obtaining through the API the camera settings comprising a panning level for current panning” in combination of other limitation in the claim.
	Claims 12, 13, 15, 16, 17, 18 are allowed as being dependent from claim 11. 	 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XI WANG whose telephone number is (469)295-9155.  The examiner can normally be reached on 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/XI WANG/           Primary Examiner, Art Unit 2696